PER CURIAM.
The present appeal is from an order denying the appellant’s motion for a preliminary injunction to restrain the appellee from proceeding in a patent infringement suit in the District Court for the Eastern District of New York, and from bringing infringement suits against the appellant’s customers, and from notifying any of them of any claim of infringement of patents enumerated in the bill or those involved in three infringement suits then currently pending in the District Court or in this court upon appeal, and it appear*1020ing to us that the claim of irreparable injury pending the hearing of the cause below upon its merits is not so clearly established as to warrant the conclusion that the District Court abused its discretion in denying it, since it appears that the cause in the Eastern District of New York proceeded to final decree on the 19th of October, 1936, more than fifteen months after the entry of the order below, without any effort on the part of the appellant to expedite this appeal or the hearing thereon in this court, and since it also appears that some of the patents involved in the contemporaneous equity suits pending in the District Court below have now been adjudicated in this court and held valid and infringed by at least one of the appellant’s structures (Cleveland Trust Co. et al. v. Schriber-Schroth Co., 92 F.2d 330), and since this court by reason of its conclusion as to the failure of a showing of irreparable injury finds it unnecessary to express any view as to the issue of res adjudicata controlling the decision below and does not express any view in that respect, and since the order of the District Court must under familiar rules be sustained if right for any reason, it is hereby ordered that the order of the District Court be, and it is, hereby affirmed and the cause remanded for further proceedings consistent’ herewith.